Case: 15-15005     Date Filed: 10/18/2016   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT



                                No. 15-15005
                            Non-Argument Calendar


                 D.C. Docket No. 1:14-cv-00148-MP-GRJ



BRIAN ROTHFELDT,

                                                              Plaintiff-Appellant,

versus

ACTING COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                                                             Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (October 18, 2016)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-15005       Date Filed: 10/18/2016       Page: 2 of 11


       Brian Rothfeldt appeals the district court’s order affirming the decision of

the Commissioner of the Social Security Administration (the “Commissioner”) to

deny his application for supplemental security income, pursuant to 42 U.S.C.

§ 1383(c)(3). He argues that the administrative law judge (the “ALJ”) erred by

failing to fully and fairly develop the record when the ALJ refused to conduct IQ

testing on Rothfeldt. We agree; it is impossible know whether Rothfeldt would

meet the criteria for the intellectual disability without an IQ test. Upon review of

the record and consideration of the parties’ briefs, we reverse and remand to the

district court with instructions to remand to the ALJ. 1

                                               I.

       Rothfeldt applied for social security benefits. After the Commissioner

denied his application and reconsideration of his application, Rothfeldt requested

and received a hearing before the ALJ.

       At the hearing, Rothfeldt provided testimony about his limited education

and work experience. He testified that the highest grade he completed was sixth

grade and that he had been in special education classes. Rothfeldt explained that

he cannot not read or write. His only work experience was when, approximately a

decade earlier, he worked for a landscape company for about six months.

       Rothfeldt described his limited social interactions with others. Although

       1
         Because we write only for the parties, we set out only those facts necessary to explain
our decision.

                                               2
               Case: 15-15005   Date Filed: 10/18/2016   Page: 3 of 11


Rothfeldt is married, he testified that he was homeless, living alone in the woods at

a campsite. He explained that he did not have any friends, although he had one

acquaintance to whom he would occasionally give wood carvings in exchange for

doing his laundry.

       Other evidence at the hearing indicated that Rothfeldt could perform some,

but not all, activities of daily living. He explained that he could make meals for

himself on an outdoor stove, take public transportation, go grocery shopping with

food stamps, and bathe and dress himself. Although Rothfeldt could count

change, he indicated that he could not pay bills.

       The medical evidence before the ALJ included evaluations from two

consulting psychologists. Both psychologists concluded Rothfeldt had possible

borderline intellectual functioning and recommended that he receive further IQ

testing to rule it out.

       The ALJ determined that Rothfeldt was not disabled within the meaning of

the Social Security Act and thus denied his supplemental security income

application. The ALJ used the social security regulations’ five-step, sequential

evaluation process to determine whether Rothfeldt was disabled. See 20 C.F.R.

§ 416.920(a)(4).

       First, the ALJ found that Rothfeldt had not engaged in substantial gainful

activity since September 7, 2010.


                                          3
              Case: 15-15005     Date Filed: 10/18/2016    Page: 4 of 11


      Second, the ALJ found that Rothfeldt had both severe and non-severe

physical impairments as well as non-severe mental impairments. The ALJ noted

that Rothfeldt had not received treatment from a mental health professional for at

least 10 years and was not taking medication for his mental illnesses. The ALJ

concluded that Rothfeldt’s lack of ongoing mental health treatment suggested

satisfactory management of his mental health symptoms.

      Third, the ALJ determined that that Rothfeldt did not have an impairment

that met or medically equaled the severity of an impairment listed in 20 C.F.R.

Part 404, subpart P, appendix 1. The ALJ never explicitly considered whether

Rothfeldt met Listing 12.05 for intellectual disability.

      Fourth, the ALJ concluded that Rothfeldt had the residual functional

capacity to perform light work. In discussing Rothfeldt’s residual functional

capacity, the ALJ noted that Rothfeldt’s counsel had requested that IQ testing be

performed, and denied that request. The ALJ concluded that IQ testing was

unwarranted because the record established Rothfeldt’s ability to perform simple,

routine, and repetitive tasks consistent with the ALJ’s residual functional capacity

finding.

      Fifth, the ALJ found that Rothfeldt had no appreciable past relevant work.

Based on Rothfeldt’s age, education, work experience, and residual functional

capacity, the ALJ concluded that there were a significant number of jobs in the


                                          4
                Case: 15-15005       Date Filed: 10/18/2016        Page: 5 of 11


national economy he could perform, including ticket taker, housekeeping cleaner,

and cafeteria attendant.

       Rothfeldt appealed the ALJ’s decision to the Appeals Council, which denied

his request for review. Rothfeldt sought review of the Commissioner’s decision in

the district court, arguing that the ALJ failed to fully and fairly develop the record

when he refused to probe into the facts surrounding Rothfeldt’s IQ score. In a

report and recommendation, the magistrate judge determined that Rothfeldt failed

to show that he was prejudiced by the ALJ’s refusal to order IQ testing. Rothfeldt

objected, but the district court adopted the report and recommendation and

affirmed the Commissioner’s final decision. Rothfeldt now appeals.

                                                II.

       In Social Security appeals, we review whether the Commissioner’s decision

is supported by substantial evidence and based on proper legal standards. 2

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). We

review the decision of an ALJ as the Commissioner’s final decision where, as

here, the ALJ denies benefits and the Appeals Council denies review of the ALJ’s

decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable


       2
          We have yet to state expressly a standard of review in cases alleging that the ALJ failed
to fully and fairly develop the record. Because Rothfeldt prevails even under plenary review, we
need not address this question at this time.

                                                5
              Case: 15-15005     Date Filed: 10/18/2016    Page: 6 of 11


person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125
F.3d 1436, 1440 (11th Cir. 1997). We may not reweigh the evidence or decide

facts anew, and must defer to the ALJ’s decision if it is supported by substantial

evidence even if the evidence may preponderate against it. See Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005).

                                          III.

      The social security regulations establish a five-step evaluation process to

evaluate disability claims. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step

one, the ALJ determines whether the claimant is engaged in “substantial gainful

activity.” Id. § 416.920(a)(4)(i). If not, then the claimant must show at step two

that his impairment is “severe,” meaning it “significantly limits [his] physical or

mental ability to do basic work activities.” Id. § 416.920(a)(4)(ii), (c). If the

claimant makes that showing, then at step three he must show that he has an

impairment that meets or equals the criteria contained in the listings of

impairments. Id. § 416.920(a)(4)( iii). If the claimant shows his impairment

meets or equals a listing, then he is determined to be disabled. Id. If he fails to do

so, then at step four, the ALJ considers the claimant’s residual functional capacity

to determine whether he could still perform his past relevant work activity. Id.

§ 416.920(a)(4)(iv). If the claimant could not do so, then the ALJ moves to step

five and determines whether, in light of the claimant’s residual functional capacity,


                                           6
                 Case: 15-15005     Date Filed: 10/18/2016      Page: 7 of 11


age, education, and work experience, he could perform other work. If so, the

claimant is not disabled; if not, the claimant is disabled. Id. § 416.920(a)(4)(v).

           Rothfeldt argues that the ALJ erred at step three by failing to fully and

 fairly develop the record when he denied Rothfeldt’s request for IQ testing.

 Rothfeldt contends that there is a reasonable likelihood that IQ testing could help

 him prove a claim of disability through Listing 12.05 for intellectual disability.

 We agree. The record shows that Rothfeldt had a physical impairment that

 imposed additional and significant work-related limitation of function, as is

 required by Listing 12.05(C). In order to determine if Rothfeldt meets the other

 criterion for Listing 12.05(C), he must undergo an IQ test to establish whether his

 IQ score below 70.3

       The ALJ has a basic duty to develop the medical record fully and fairly.

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). “It is reversible error

for an ALJ not to order a consultative examination when such an evaluation is

necessary for him to make an informed decision.” Reeves v. Heckler, 734 F.2d
519, 522 n.1 (11th Cir. 1984). “In evaluating the necessity for a remand, we are

guided by whether the record reveals evidentiary gaps which result in unfairness or

clear prejudice.” Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (internal

quotation marks omitted). Such gaps exist when omitted medical records are

       3
         Alternatively, Rothfeldt could meet the criteria for Listing 12.05(B) even without an
additional work-related limitation of function if his IQ testing reveals a score of 59 or less.

                                              7
              Case: 15-15005     Date Filed: 10/18/2016     Page: 8 of 11


relevant to the applicant’s claim of disability and the missing evidence might

sustain the contention of an inability to work. See id. at 935-36.

      In the third step of the sequential evaluation process, the claimant must

provide specific evidence that his impairment meets or medically equals a listed

impairment. Sullivan v. Zebley, 493 U.S. 521, 530 (1990). “For a claimant to

show that his impairment matches a listing, it must meet all of the specified

medical criteria. An impairment that manifests only some of those criteria, no

matter how severely, does not qualify.” Id.

      Listing 12.05 contains an introductory paragraph with the diagnostic

description for intellectual disability, followed by four additional sets of criteria

(paragraphs A through D). 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05. For an

impairment to meet Listing 12.05, the claimant must satisfy both the diagnostic

description in the introductory paragraph and any one of the four sets of criteria.

Id. § 12.00(A). The introductory paragraph defines intellectual disability as

“significantly subaverage general intellectual functioning with deficits in adaptive

functioning initially manifested during the developmental period.” Id. § 12.05.

Paragraph C of § 12.05 is satisfied when a claimant presents “[a] valid verbal,

performance, or full scale IQ of 60 through 70 and a physical or other mental

impairment imposing an additional and significant work-related limitation of

function.” Id. § 12.05(C).


                                           8
               Case: 15-15005       Date Filed: 10/18/2016       Page: 9 of 11


       Rothfeldt meets at least half of the criteria—having adaptive deficits—

presented in the introductory paragraph of Listing 12.05. 4 20 C.F.R. pt. 404,

subpt. P, app. 1, § 12.05. The record does not support the ALJ’s implicit

conclusion that Rothfeldt lacked deficits in adaptive functioning. 5 Rothfeldt has a

limited education: he attained only a fifth grade education in special education

classes and cannot read or write. Rothfeldt also has been unable to maintain

employment. From the record, the only job he held was landscaper for six months.

Moreover, he had difficulty placing his time as a landscaper on a timeline; in 2013

he said that he had not worked in four years, although the record showed that he

had not worked in approximately a decade. Given this evidence, we reject the

ALJ’s implicit conclusion that Rothfeldt lacked adaptive deficits.

       We acknowledge the evidence in the record that Rothfeldt could

independently perform some activities of daily living. After all, the record reflects

that Rothfeldt could make meals for himself on an outdoor stove, take public

transportation, and bathe and dress himself. But he could not pay bills or manage



       4
         The record contains little evidence on whether Rothfeldt manifested deficits in adaptive
behavior before age 22, as is required by the introductory paragraph. However, a valid
qualifying IQ score creates a rebuttable presumption that a claimant manifested deficits in
adaptive functioning prior to age 22. See Hodges v. Barnhart, 276 F.3d 1265, 1269 (11th Cir.
2001).
       5
         Although the ALJ never explicitly discussed whether Rothfeldt met Listing 12.05(C)., a
finding that Rothfeldt’s impariments did not meet Listing 12.05 can be inferred from the ALJ’s
decision to deny Rothfeldt’s request for an IQ test. See Hutchison v. Bowen, 787 F.2d 1461,
1463 (11th Cir. 1986).

                                               9
             Case: 15-15005     Date Filed: 10/18/2016    Page: 10 of 11


money beyond counting change. Although there is evidence that Rothfeldt would

occasionally barter and exchange a wood carving with an acquitance in return for

help with laundry, his social interactions were limited to his wife and one

acquaintance. For the most part Rothfeldt’s days consisted only of staying in the

woods and doing nothing. We simply cannot say that there is substantial evidence

to show that he lacked adaptive deficits.

      We cannot tell whether Rothfeldt satisfies the other portion of the

introductory paragraph—“significantly subaverage general intellectual

functioning”—because he never underwent an IQ test. 20 C.F.R. pt. 404, subpt. P,

app. 1, § 12.05. Combined with his evidence of adaptive deficits, Rothfeldt would

fulfill the requirements of the introductory paragraph if he presented an IQ score

below 70. See id. § 12.05(C).

      To qualify for an intellectual disability, Rothfeldt must also meet the criteria

for paragraph C of § 12.05 by presenting “[a] valid verbal, performance, or full

scale IQ of 60 through 70 and a physical or other mental impairment imposing an

additional and significant work-related limitation of function.” Id. The ALJ found

that Rothfeldt had several severe physical impairments, including probable

osteoarthritis. This in and of itself is sufficient to meet the requirement that he

have a physical impairment imposing an additional and significant work-related

limitation of function. See Edwards v. Heckler, 755 F.2d 1513, 1515 (11th Cir.


                                            10
             Case: 15-15005     Date Filed: 10/18/2016   Page: 11 of 11


1985) (concluding that the term “‘significant’ requires something less than

‘severe’” when considering whether an impairment is disabling). It is of no import

whether Rothfeldt’s additional impairment is mental; an IQ score between 60 and

70 with an unrelated significant physical impairment satisfies the criteria for

Listing 12.05(C). Id. at 1516 (holding that a claimant was entitled to benefits

under Listing 12.05(C) because he had an IQ score of 67 in addition to asthma and

lung disease).

      We cannot know if Rothfeldt meets the requirements for Listing 12.05(C),

despite his severe physical impairment, because we do not know his IQ score.

And we do not know his IQ score because the ALJ denied Rothfeldt’s request for

an IQ test. The failure to order an IQ test thus created a gap in the evidentiary

record that resulted in clear prejudice to Rothfeldt. See Brown, 44 F.3d at 935.

                                         IV.

      For the foregoing reasons, we reverse and remand to the district court with

instructions to remand to the ALJ.

      REVERSED AND REMANDED.




                                         11